Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Objection to the title has been withdrawn in view of the newly submitted amendment to the title.
Claim interpretation has been withdrawn in view of the amendments to the claims.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 1-20 are directed to an apparatus for receiving power supply from an auxiliary power source and method of controlling an apparatus for receiving power supply from an auxiliary power source. Claims 1 and 14 identify the uniquely distinct features of “a first determination unit configured to determine whether a first external power source different from the auxiliary power source is connected to the apparatus, and a second determination unit configured to make a determination whether to limit processing based on a user instruction based on the acquired switch information in a case where the first determination unit determines that the first external power source different from the auxiliary power source is not connected to the apparatus”. The closest prior art Nagami (US 2014/0029043) teaches  image processing apparatus includes an input/output unit which performs an input operation and/or an output operation, a supply unit which supplies power from a primary power source to the input/output unit, a storage unit which stores therein a state of power supply to the input/output unit before the power supply from the primary power source is interrupted, and a controller which, when the power supply is started from a state where the power supply from the primary power source is interrupted, determines whether to supply power to the input/output unit based on the state of power supply stored in the storage unit, and when determined to supply power to the input/output unit, controls the supply unit to supply or not to supply power to the input/output unit based on the determination (Abstract), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/            Primary Examiner, Art Unit 2675